DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
 
Claim Objections
Claims 1-18, 20-21 objected to because of the following informalities:
Regarding claims 1, 20, and 21 the limitation “the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to the other side in the axial direction” should be “the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to another side in the axial direction.”  The limitation “the other side” lacks antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9-10, 13-16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (Patent No. US 8,089,002).
As to claim 1, Hasegawa discloses a grommet (fig. 4) comprising: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel 3L for stopping water (fig. 5B-5C) and a cylindrical portion 27 that is provided to penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23), wherein
an axial direction indicates a thickness direction of the attachment panel along which the through-hole penetrates through (see fig. 5C below, line 1), and 
the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to the other side in the axial direction (figs. 5B-5C, shows the attachment panel 3L, the inner collar section 23 of the main body portion 21, followed by the pressing portion 19).
[AltContent: textbox (1)][AltContent: connector]
    PNG
    media_image1.png
    322
    275
    media_image1.png
    Greyscale

As to claim 2, Hasegawa discloses that the water-stop portion and the pressing portion have contact surfaces making surface contact with each other (figs. 5B-5C; col. 2 lines 1-23).
As to claim 5, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 6, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 9, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 10, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 13, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 14, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 15, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).  
As to claim 16, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).  
As to claim 18, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).
As to claim 20, Hasegawa discloses a wire harness comprising: 
a wiring material having conductivity (col. 1 lines 34-41); and 
a grommet (fig. 4) provided for the wiring material, wherein the grommet includes: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel for stopping water (fig. 5B-5C) and a cylindrical portion 27 that is provided to penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23), wherein 

the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to the other side in the axial direction (figs. 5B-5C, shows the attachment panel 3L, the inner collar section 23 of the main body portion 21, followed by the pressing portion 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 11-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) in view of Sato et al. (5,736,677).
As to claim 3, Hasegawa does not disclose an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h.
Sato discloses an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h (col. 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the water-stop portion be smaller than the outer diameter of the pressing portion as similarly taught by Sato in order to have the panel reliably hold the grommet.
As to claim 4, Hasegawa does not disclose an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h.
Sato discloses an inner diameter i of the water-stop portion and an outer diameter h of the pressing portion satisfy a relation of i < h (col. 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the inner diameter of the water-stop portion be smaller than the outer diameter of the pressing portion as similarly taught by Sato in order to have the panel reliably hold the grommet.
As to claim 7, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 8, Hasegawa discloses that the water-stop portion has, in an outer circumference, a recess that is locked in the through-hole, and a recessed part of the recess is formed to have a smallest thickness in the other parts of the water-stop portion (figs. 4, 5B-5D show a recess portion 21 within thicker portions 23, 24).  
As to claim 11, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 12, Hasegawa discloses that the pressing portion is formed into a continuous ring shape (fig. 4).  
As to claim 17, Hasegawa discloses that the pressing portion is made of a material harder than the water-stop portion (col. 1 lines 34-49 discloses that the main body can be made of a rubber material while the pressing portion can be made of a resin or plastic material).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (Patent No. US 8,089,002) in view of Ujita (Pub. No. US 2018/0312119).
As to claim 21, Hasegawa discloses a grommet (fig. 4) comprising: 
a main body 21 having a ring-shaped water-stop portion that is inserted into a through-hole formed in an attachment panel 3L for stopping water (figs. 5B-5C) and a cylindrical portion 27 that is provided to 5penetrate through an annular inner side of the water-stop portion and through which a wiring material is inserted; and 
a pressing portion 19 inserted into the annular inner side of the water-stop portion in the main body (figs. 5B-5C) and pressing the water-stop portion against an inner edge of the through-hole (figs. 5B-5C; col. 2 lines 1-23), 
wherein an axial direction indicates a thickness direction of the attachment panel along which the through-hole penetrates through (see fig. 5C above, line 1), and 
the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to the other side in the axial direction (figs. 5B-5C, shows the attachment panel 3L, the inner collar section 23 of the main body portion 21, followed by the pressing portion 19).
However, Hasegawa does not disclose that pressing the water-stop portion against a curved inner edge of the through-hole.
Ujita discloses a water-stop portion pressed against a curved inner edge 21 of the through-hole (figs. 1, 3-4, 6, 8).
.

Response to Arguments
Applicant's arguments filed 3/18/22 have been fully considered but they are not persuasive. 
Applicant argues that Hasegawa does not disclose the limitation “an axial direction indicates a thickness direction of the attachment panel along which the through-hole penetrates through, and the attachment panel, the main body, and the pressing portion are arranged in this order along the axial direction from one side to the other side in the axial direction.”  However, Hasegawa clearly shows the attachment panel 3L, main body (portion 23 of section 21), and pressing portion 19 being placed in that order from one side to another side in an axial direction (figs. 5B-5C; see rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847